Citation Nr: 1645948	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  14-41 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.    

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with major anxiety disorder.  


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Veteran submitted a timely VA Form 9 requesting a VA central office hearing in Washington, DC.  Another VA Form 9 was filed in February 2016 requesting that the hearing be by live videoconference.  A central office Washington DC hearing was scheduled for August 24, 2016, and the Veteran was notified by a July 2016 letter.  In an August 11, 2016 fax, the Veteran's representative clarified that the Veteran was requesting a video hearing with the Veteran appearing at the VA regional office, and the Veteran's representative appearing with the Veterans Law Judge (VLJ) in Washington DC.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board to be held at the VA regional office closest to the Veteran.  The RO is instructed to notify the Veteran and his representative of the time of the hearing.  Please note that the Veteran intends to appear at the VA regional office for the hearing while the Veteran's representative intends to appear with the Veterans Law Judge in Washington DC.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




